 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9
10   Vivian Epps,                                    No. CV-18-01274-PHX-DGC
11                  Plaintiff,                       ORDER
12   v.
13   CVS Health Corporation,
14                  Defendant.
15
16
17         Pro se Plaintiff Vivian Epps has sued Defendant CVS Health Corporation, alleging
18   that she was injured at a local CVS store in January 2017. Doc. 1. The parties have filed
19   motions for summary judgment. Docs. 71, 74. Plaintiff’s motion and response briefs fail
20   to comply with the applicable rules. Given her pro se status, Plaintiff shall have until
21   March 11, 2019 to file an appropriate response to Defendant’s summary judgment
22   motion, and until February 28, 2019 to file a new summary judgment motion of her
23   own, if she so chooses.
24   I.    Summary Judgment Standards and Procedures.
25         The Court previously directed Plaintiff to familiarize herself with the Federal
26   Rules of Civil Procedure and the Court’s Local Rules of Civil Procedure, both of which
27   Plaintiff can find on the Court’s website at www.azd.uscourts.gov. Doc. 24 at 3. The
28   Court warned Plaintiff that if she fails to comply with the rules or any Court order, the
 1   Court may dismiss the action with prejudice. Id.; Doc. 63; see Ferdik v. Bonzelet, 963
 2   F.2d 1258, 1260 (9th Cir. 1992). Plaintiff has failed to comply with the rules governing
 3   summary judgment. But instead of dismissing this action, the Court will give Plaintiff
 4   some additional time to file proper summary judgment briefs.
 5          To assist Plaintiff in this regard, the Court provides the following procedural
 6   guidance. See Rand v. Rowland, 154 F.3d 952, 958 (9th Cir. 1998) (noting that the
 7   “purpose of the Federal Rules to eliminate ‘procedural booby traps’ which could prevent
 8   ‘unsophisticated litigants from ever having their day in court’” (citations omitted)).
 9   Summary judgment motions are governed in part by Federal Rule of Civil Procedure 56,
10   which provides that “[t]he court shall grant summary judgment if the movant shows that
11   there is no genuine dispute as to any material fact and the movant is entitled to judgment
12   as a matter of law.” Fed. R. Civ. P. 56(a). This means that if there is no real dispute
13   about facts that would affect the outcome of the case, the party who requested summary
14   judgment is entitled to judgment as a matter of law, which would end the case.
15          Rule 56(c) requires the party asserting that a fact cannot be disputed, or is
16   genuinely disputed, to “support the assertion by: (A) citing to particular parts of materials
17   in the record, . . or (B) showing that the materials cited do not establish the absence or
18   presence of a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1); see also Celotex Corp. v.
19   Catrett, 477 U.S. 317, 323 (1986). This means that in response to a defendant’s summary
20   judgment motion, the plaintiff cannot simply rely on what the complaint says, but instead
21   must set forth specific facts supported by evidence. Such evidence includes documents,
22   emails, depositions, admissions, interrogatory answers, stipulations, and sworn testimony
23   in the form of affidavits or declarations. See Fed. R. Civ. P. 56(c)(1)(A). The Court need
24   consider only the cited materials in ruling on a summary judgment motion. See Fed. R.
25   Civ. P. 56(c)(3). If a party fails to properly support an assertion of fact or fails to
26   properly address another party’s assertion of fact as required by Rule 56(c), the court may
27   consider the fact undisputed for purposes of the motion and grant summary judgment.
28   See Fed. R. Civ. P. 56(e). The granting of summary judgment against the plaintiff means


                                                 -2-
 1   that the case will be dismissed and there will be no trial.
 2          Local Rule of Civil Procedure 56.1 provides additional requirements for summary
 3   judgment motions and responses. Local Rule 56.1 requires the parties to include a
 4   separate statement of facts with their summary judgments motions, and a separate
 5   controverting statement of facts with their responses to such motions. LRCiv 56.1(a)-(b).
 6   Each material fact in the separate statement must be set forth in a separately numbered
 7   paragraph, and must refer to the specific portion of the record where the fact finds
 8   support (for example, a document, deposition, discovery response, etc.). Id. A failure to
 9   submit a separate statement of facts in this form may provide a basis for the denial of the
10   summary judgment motion. See LRCiv 56.1(a). The parties must also cite to the specific
11   paragraph in the statement of facts that supports any factual claims made in their motions
12   and response briefs (i.e., their “memoranda of law”).           See LRCiv 56.1(e).       The
13   subsections of Local Rule 56.1 discussed in this paragraph provide as follows:
14
15                  (a) Separate Statement of Facts. Any party filing a motion for
            summary judgment must file a statement, separate from the motion[,] . . .
16          setting forth each material fact on which the party relies in support of the
            motion. The separate statement should include only those facts that the
17
            Court needs to decide the motion. Other undisputed facts (such as those
18          providing background about the action or the parties) may be included in
            the [motion], but should not be included in the separate statement of facts.
19          Each material fact in the separate statement must be set forth in a separately
20          numbered paragraph and must refer to a specific admissible portion of the
            record where the fact finds support (for example, affidavit, deposition,
21          discovery response, etc.). A failure to submit a separate statement of facts
22          in this form may constitute grounds for the denial of the motion.
23                 (b) Controverting Statement of Facts. Any party opposing a
24          motion for summary judgment must file a statement, separate from that
            party’s [response], setting forth: (1) for each paragraph of the moving
25          party’s separate statement of facts, a correspondingly numbered paragraph
26          indicating whether the party disputes the statement of fact set forth in that
            paragraph and a reference to the specific admissible portion of the record
27          supporting the party’s position if the fact is disputed; and (2) any additional
28          facts that establish a genuine issue of material fact or otherwise preclude
            judgment in favor of the moving party. Each additional fact must be set


                                                  -3-
 1          forth in a separately numbered paragraph and must refer to a specific
 2          admissible portion of the record where the fact finds support. No reply
            statement of facts may be filed.
 3          ....
 4
                   (e) Citations in Memoranda. Memoranda of law filed in support of
 5          or in opposition to a motion for summary judgment, including reply
            memoranda, must include citations to the specific paragraph in the
 6
            statement of facts that supports assertions made in the memoranda
 7          regarding any material fact on which the party relies in support of or in
            opposition to the motion.
 8
 9   II.    Plaintiff Has Failed to Comply with the Rules.
10          Plaintiff filed a separate statement of facts to support her summary judgment
11   motion (Doc. 75), but – in violation of Local Rule 56.1(a) – the facts alleged in the
12   statement are not set forth in separately numbered paragraphs, and the statement does not
13   cite to the specific parts of the record that support the facts. Plaintiff’s motion (Doc. 74)
14   does not cite to the specific paragraph in the statement of facts that supports assertions
15   made in the motion, in violation of Local Rule 56.1(e). Although Plaintiff attached certain
16   documents to her responses to Defendant’s summary judgment motion (Docs. 73, 76), she
17   failed to file a separate and complete controverting statement of facts as required by Local
18   Rule 56.1(b).
19          Plaintiff is again warned that, although she is proceeding pro se, she must become
20   familiar with, and follow, all applicable rules. See King v. Atiyeh, 814 F.2d 565, 567 (9th
21   Cir. 1986) (“Pro se litigants must follow the same rules of procedure that govern other
22   litigants.”); Carter v. Comm’r of Internal Revenue, 784 F.2d 1006, 1008 (9th Cir. 1986)
23   (“Although pro se, [plaintiff] is expected to abide by the rules of the court in which he
24   litigates.”). If Plaintiff fails to properly respond to Defendant’s motion (Doc. 71), the
25   Court may grant summary judgment against Plaintiff and terminate this case.
26          IT IS ORDERED:
27          1.       Plaintiff shall have until March 11, 2019 to file a response brief and
28                   separate controverting statement of facts to Defendant’s summary judgment


                                                -4-
 1         motion and statement of facts (Docs. 71, 72) that comply fully with Federal
 2         Rule of Civil Procedure 56 and Local Rule of Civil Procedure 56.1.
 3   2.    Plaintiff shall have until February 28, 2019 to file a new motion for
 4         summary judgment and separate statement of facts that comply with the
 5         rules.
 6   Dated this 15th day of February, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -5-
